EXHIBIT 10.1

 

AMENDMENT TO CONTINUING GUARANTY

 

This Amendment is attached to and made a part of that certain Continuing
Guaranty dated September 20, 2005 (the “Guaranty”) executed by Rush
Enterprises, Inc. (the “Guarantor”) and guarantying the obligations of Rush
Truck Centers of Alabama, Inc.; Rush Truck Centers of Arizona, Inc.; Rush Truck
Centers of California, Inc.; Rush Truck Centers of Colorado, Inc.; Rush Truck
Centers of Florida, Inc.; Rush Truck Centers of New Mexico, Inc.; Rush Truck
Centers of Oklahoma, Inc.; Rush Truck Centers of Tennessee, Inc. and Rush Truck
Centers of Texas, LP to General Electric Capital corporation (“GE Capital”).

 

For good and valuable consideration, the receipt of which is hereby
acknowledged, GE Capital and Guarantor agree that first sentence of the Guaranty
is hereby deleted and the following inserted in lieu thereof effective as of
January 3, 2006:

 

“For Valuable Consideration, the receipt and sufficiency of which is hereby
acknowledged, the undersigned, for themselves, their successors and assigns
(“Guarantor”) jointly and severally and in solido, hereby unconditionally
guarantee to General Electric Capital Corporation and its successors, endorsees
and assigns, (collectively called “GE Capital”) that each of Rush Truck Centers
of Alabama, Inc.; Rush Truck Centers of Arizona, Inc.; Rush Truck Centers of
California, Inc.; Rush Truck Centers of Colorado, Inc.; Rush Truck Centers of
Florida, Inc.; Rush Truck Centers of New Mexico, Inc.; Rush Truck Centers of
Oklahoma, Inc.; Rush Truck Centers of Tennessee, Inc. and Rush Truck Centers of
Texas, LP (individually and collectively the “Company”); shall promptly and
fully pay all of its present and future liabilities, obligations and
indebtedness to GE Capital, matured or unmatured, which represent advances to
the Company by GE Capital pursuant to that certain Wholesale Security Agreement
dated as of September 20, 2005, between GE Capital and the Company (as now or
hereafter amended), as well as all interest which accrues thereon and all
reasonable costs of collection of the same in the event of a default by the
Company in the payment of such advances and/or accrued interest (all of which
liabilities, obligations and indebtedness are herein individually and
collectively called the “Indebtedness” ), not to exceed the total principal sum
of Four Hundred and Fifty Million Dollars ($450,000,000.00) in principal
outstanding at any given point in time, plus all unpaid interest, which has or
thereafter accrues thereon, plus all reasonable costs incurred by GE Capital in
the enforcement of its rights and remedies or the collection of such principal
and accrued interest.”

 

Except as expressly modified hereby, the Guaranty shall remain in full force and
effect.

 

Dated:

March 6, 2006

 

 

RUSH ENTERPRISES, INC.

 

By:

/s/ W.M. “Rusty” Rush

 

 

W.M. “Rusty” Rush

Title: President

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

By:

 

/s/ Daniel Clark

 

 

 

Daniel Clark

Title:

General Manager

 

 

--------------------------------------------------------------------------------